Exhibit 10.4

 

Letter of Commitment

 

Promiser:Aerkomm Inc.  Aerkomm Taiwan Inc.

 

I.For the land located at No. 89-49 Dashuiku Section, Xinyi District, Keelung
City (the area is 7,690.46 Pyeong, approximately 273,651 square feet, all parts
thereof are held, the original land number is 89-18, and it is changed to 89-49
as a result of the reorganization by the land office, and the area and location
remain unchanged), the landowner TSAI MING-YIN agrees to sign a real estate
sales contract with the promiser in respect of the above subject property at a
total price of NT$ (the same below) One Billion Five Thousand Six Hundred
Twenty-nine Million Seven Thousand Five Hundred and Seven Dollars
(NT$1,056,297,507, approximately US$34,712,373) through the agent Metro
Investment Group Limited, and the Promiser agrees to pay the agent commission to
Metro Investment Group Limited.   

II.Terms of payment: If Metro Investment Group Limited smoothly facilitates the
completion of the above real estate sales contract, the Promiser shall pay the
agent a commission based on four percent (4%) of the full contract price
(NT$1,056,297,507, approximately US$34,712,373), which equivalent to
NT$42,252,900 (approximately US$1,388,528), to Metro Investment Group Limited.
  

III.Time of payment: Ninety (90) days from the completion of signing of the
sales contract and full payment of the contract price by the Promiser.   

IV.In the event of any delay in payment, the Promiser shall pay an additional
punitive liquidated damages of one tenth of one percent (0.1%) per day of the
agent commission per day. The punitive liquidated damages shall be limited to 5%
of the agent commission.   

V.Jurisdiction: In the event of any lawsuit arising out of this Letter of
Commitment, both parties agree to take Taiwan Taipei District Court as the court
of first instance with jurisdiction.

 

Yours sincerely,

 

Metro Investment Group Limited

 

Promiser: Aerkomm Inc. /s/ Jeffrey Wun   Legal Representative: Jeffrey Wun,
CEO         Aerkomm Taiwan Inc. /s/ Aerkomm Taiwan Inc. (Corporate Seal)   Legal
Representative: HSU, CHIH-MING /s/ Hsu, Chih-Ming (Personal Seal)  

 

The 10th day of July, 2018

 

 

 

